United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Ridgeville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1900
Issued: March 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2009 appellant filed a timely appeal from a June 29, 2009 decision of the
Office of Workers’ Compensation Programs denying her wage-loss claim for August 27 to
September 8, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant’s disability from August 27 to September 8, 2008 was
causally related to her accepted upper extremity conditions.
FACTUAL HISTORY
On October 23, 2008 appellant, then a 44-year-old city letter carrier, filed an occupational
disease claim alleging that she sustained bilateral carpal tunnel syndrome due to repetitive
motions required in her job.1 She first became aware of her condition on August 25, 2008.
1

Appellant filed a separate occupational disease claim under OWCP File No. xxxxxx504 that was accepted for
bilateral carpal tunnel syndrome and right lateral epicondylitis after an initial denial on October 16, 2008.

Appellant stopped work on August 25, 2008 and returned to work on September 8, 2008 in a
limited-duty capacity. On October 28 and December 16, 2008 respectively, she underwent right
and left carpal tunnel releases performed by Dr. William R. Bohl, a Board-certified orthopedic
surgeon. On November 10, 2008 the Office accepted appellant’s claim for bilateral carpal tunnel
syndrome and right lateral epicondylitis. On November 19, 2008 appellant filed a claim for
disability between August 27 and September 8, 2008.
In an August 25, 2008 report, Dr. Marc A. Baumgard, a Board-certified specialist in
emergency medicine at the St. John West Shore Hospital, diagnosed right elbow tendinitis
caused by repetitive motions in appellant’s job. X-rays were taken of her right elbow, pelvis and
right hip and right knee due to a history of pain in these areas. A computerized tomography (CT)
brain scan was performed because of a history of headaches.
In an August 28, 2008 duty status report, Dr. Lawrence K. Lief, a family practitioner,
noted that appellant had numbness and pain in her right upper extremity. He diagnosed right
upper extremity neuropathy. Appellant could return to work on September 18, 2008. In a
September 29, 2008 duty status report, Dr. Lief diagnosed right upper extremity neuropathy and
indicated that appellant could return to work on September 30, 2008. In an August 28, 2008
authorization form, he requested electromyography and a nerve conduction study of her right
upper extremity. In August 28 and September 29, 2008 progress notes that are largely illegible,
Dr. Lief provided a minimal history and examination findings and a diagnosis of right upper
extremity neuropathy. In the September 29, 2008 progress report, he noted that appellant was off
work for two weeks due to personal problems and had not yet returned to a light-duty
assignment. Specific dates were not provided.
In an October 23, 2008 report, Dr. Bohl noted the initial denial of appellant’s claim in her
separate claim. He provided findings on physical examination and diagnosed bilateral carpal
tunnel syndrome and right upper extremity epicondylitis. Dr. Bohl attributed her conditions to
repetitive motions in her job. He did not address the period August 27 to September 8, 2008.
By letter dated November 26, 2008, the Office asked appellant to provide comprehensive
medical evidence supporting her claim for disability between August 27 and September 8, 2008,
including examination dates, a definitive diagnosis, examination findings and test results and a
rationalized explanation of why she was completely disabled due to her accepted conditions,
bilateral carpal tunnel syndrome and right lateral epicondylitis.
In a November 26, 2008 letter, Dr. Lief stated that appellant was under his care for a
work-related injury and he instructed her not to work between August 28 and
September 14, 2008. He provided no other information.
By decision dated January 8, 2009, the Office denied appellant’s claim for disability
between August 27 and September 8, 2008 on the grounds that the medical evidence did not
establish that her disability was causally related to her accepted conditions, bilateral carpal tunnel
syndrome and right lateral epicondylitis.
On January 12, 2009 appellant requested an oral hearing that was held on April 20, 2009.
She testified that on August 25, 2008 she awoke with numbness and pain and went to the

2

emergency room. On August 28, 2008 Dr. Lief told her to take two weeks off from work. After
two weeks, he released her to limited duty. Appellant did not see Dr. Lief between August 28
and September 15, 2008.
In a June 29, 2009 decision, an Office hearing representative affirmed the January 8,
2009 decision.2
LEGAL PRECEDENT
An employee has the burden of proving by the preponderance of the reliable, probative
and substantial evidence that he or she was disabled for work as the result of an employment
injury.3 Monetary compensation benefits are payable to an employee who has sustained wage
loss due to disability for employment resulting from the employment injury.4 Whether a
particular employment injury causes disability for employment and the duration of that disability
are medical issues which must be proved by a preponderance of reliable, probative and
substantial medical evidence.5
ANALYSIS
On August 25, 2008 Dr. Baumgard diagnosed right elbow tendinitis caused by repetitive
motions in appellant’s job. X-rays were taken of her right elbow, pelvis and right hip and knee
due to a history of pain in these areas. A CT brain scan was performed because of a history of
headaches. Dr. Baumgard did not find appellant disabled from work. Additionally, the
diagnostic tests performed show that appellant was experiencing pain in her pelvis, right hip and
knee and head prior to the claimed period of disability. The Office has not accepted injuries to
these areas of the body in this case. Because Dr. Baumgard did not find appellant disabled
between August 27 and September 8, 2008 due to her accepted bilateral carpal tunnel syndrome
and right lateral epicondylitis, his report is not sufficient to establish that she had a work-related
disability during this period.
In an August 28, 2008 duty status report, Dr. Lief noted numbness and pain in appellant’s
right upper extremity. Appellant could return to work on September 18, 2008. Dr. Lief
diagnosed right upper extremity neuropathy but did not provide a more definitive diagnosis of
the specific nerve condition involved. He did not provide a complete history of injury or explain
how she was disabled for work due to her accepted bilateral carpal tunnel syndrome and right
lateral epicondylitis. An August 28, 2008 authorization request form indicated that Dr. Lief
requested electromyography and a nerve conduction study of appellant’s right upper extremity
but there is no mention of disability. In August 28 and September 29, 2008 progress notes that
2

Subsequent to the June 29, 2009 Office decision, additional evidence was associated with the file. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

David H. Goss, 32 ECAB 24 (1980).

4

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

5

Edward H. Horten, 41 ECAB 301 (1989).

3

are largely illegible, Dr. Lief provided minimal history and examination findings and the general
diagnosis of right upper extremity neuropathy. In the September 29, 2008 progress report, he
noted that appellant was off work for two weeks due to personal problems and had not yet
returned to a light-duty assignment. Specific dates were not provided.
However, the
September 29, 2008 progress notes raises the question of whether appellant was off work
between August 27 and September 8, 2008 due to a personal problem rather than her workrelated upper extremity medical conditions. In a November 26, 2008 letter, Dr. Lief stated that
appellant was under his care for a work-related injury and he instructed her not to work between
August 28 and September 14, 2008. However, he did not identify the accepted upper extremity
conditions or provide medical rationale explaining how she was disabled due to these conditions.
Additionally, these dates do not coincide with the disability period claimed by appellant. For
these reasons, Dr. Lief’s reports are not sufficient to establish that appellant was disabled
between August 27 and September 8, 2008 due to her work-related bilateral carpal tunnel
syndrome and right lateral epicondylitis.
On October 23, 2008 Dr. Bohl provided findings on physical examination and diagnosed
bilateral carpal tunnel syndrome and right upper extremity epicondylitis caused by repetitive
motions in appellant’s job. However, he did not address the issue of whether she was disabled
between August 27 and September 8, 2008 due to her upper extremity conditions. Therefore,
Dr. Bohl’s report is not sufficient to establish that appellant was disabled during that period due
to her accepted bilateral carpal tunnel syndrome and right lateral epicondylitis.
The Office asked appellant to provide comprehensive medical evidence supporting her
claim for disability between August 27 and September 8, 2008 that included examination dates, a
definitive diagnosis, examination findings and test results and an explanation of why she was
disabled due to her accepted conditions, bilateral carpal tunnel syndrome and right lateral
epicondylitis. Appellant did not provide such medical evidence. The Board finds that she has
not met her burden of proof to establish that she was disabled from August 27 to September 8,
2008 due to her accepted upper extremity conditions.
On appeal, appellant contends that the Office’s decision is contrary to fact and law.
However, she provided insufficient medical evidence to establish that her disability between
August 27 and September 8, 2008 was due to her accepted bilateral carpal tunnel syndrome and
right lateral epicondylitis. Therefore, the Office properly denied appellant’s claim.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that her
disability from August 27 to September 8, 20008 was causally related to her accepted upper
extremity conditions.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2009 is affirmed.
Issued: March 12, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

